Title: Report on John Paul Jones’s Request, [4 December] 1782
From: Madison, James,Hamilton, Alexander
To: 


[4 December 1782]
The Committee to whom were referred a letter of day from the Agt. of Marine inclosing a letter of day to him from Capt. J. P. Jones, in which the latter requests permission of Congress to serve the ensuing campaign with his Excelly. the Marquis de Vaudrille, report the followg Resolution

That the Agt. of Marine be informed that Congress having a high sense of the merit and services of Capt. Jones & being disposed to favor the zeal manifested by him to acquire improvement in the line of his profession, do grant the permission which he requests, & that the sd. agent be instructed to recommend him accordingly to the Countenance of his Excelly. the Marquis de Vaudreille.
